DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/22/20 has been considered by the examiner and made of record in the application file.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-10, 13, 14, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Vikberg (US 2017/0027006) in view of Wei (2016/0266925).
 As to claim 1, Vikberg teaches a method, comprising:
in response to a triggering network condition occurring, initiating an exchange of a parameter file via at least one 802.11 message (paragraph 61) between an access point (elements 206, 208) and a station (200) connected to the AP (figure 3, steps 3:3; 3:4; 3:5; 3:6 and their description); and
in response to determining that the exchange was unsuccessful, terminating a connection between the AP and the STA (paragraph 71, As stated above in connection with another exemplifying embodiment, the ARC may be received as a parameter of 
Vikberg fails to teach non-layer two content.  Wei teaches non-layer two content (paragraph 198, Packet Type: an identified frame type, divided into L2 or non-L2, which is further extended and the contents are shown in table 16).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the teaching of Wei into the system of Vikberg in order to forward the processed data frame to an external network.
As to claim 2, Vikberg teaches the method of claim 1, wherein the triggering network condition is one of: a new association with the STA and the AP;
a second association with a second STA and the AP; a disconnecting association with a second STA and the AP; a Quality of Service threshold set by STA being satisfied; a Quality of Service threshold set by AP being satisfied; a user type for the STA being identified;
a length of time for the connection between the AP and the STA reaching a time threshold; or
a type of the STA being recognized by the AP (paragraph 41).
As to claim 3, Vikberg inherently teaches the method of claim 1, further comprising:
initiating a second exchange of the parameter file with a second 802.11 message between the AP to a second STA connected to the AP; and

As to claims 6 and 7, the prior arts fails to teach further comprising wherein the parameter file replaces an earlier version of the parameter file in volatile memory of the STA and before responding to the triggering network condition: establishing a mutual exchange mechanism between the AP and the STA to indicate that the STA is capable of receiving new configuration data while remaining connected to the AP.  However, the Examiner takes Official Notices these limitations are well known in the arts.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the teaching of these reciting limitations into the system of Vikberg in order to enhance the control connection in communication networks.
As to claim 8, recite limitation substantially similar to the claim 1. Therefore, these claim was rejected for similar reasons as stated above.
As to claim 9, the prior arts fails to teach further comprises: before terminating the connection, retransmitting the at least one 802.11 message.  However, the Examiner takes Official Notices this limitation is well known in the arts.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the teaching of this reciting limitation into the 
As to claim 10, recite limitation substantially similar to the claim 3. Therefore, these claim was rejected for similar reasons as stated above.
As claims 13, 14, recite limitations substantially similar to the claims 6 and 7. Therefore, these claims were rejected for similar reasons as stated above.
As to claim 20, recite limitation substantially similar to the claim 7. Therefore, these claim was rejected for similar reasons as stated above.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 15-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Vikberg (US 2017/0027006).
As claim 15, Vikberg teaches a memory storage device including instructions that when performed by a processor (figure 6, element 602) enable the processor to:
in response to a triggering network condition occurring, initiate an exchange of a parameter file via at least one Generic Advertisement Service (paragraph 61) message between an access point (206, 208) and a station (200) connected to the AP; and
 	in response to determining that the exchange was successful, maintain the connection between the STA and the AP according to new configuration data included 
As claim 16, Vikberg inherently teaches the memory storage device of claim 15, wherein parameter file exchanged via the at least one GAS message includes a reduced data set of a full parameter file that indicates the new configuration data and omits repeated configuration data (paragraph 42).
As claim 17, Vikberg inherently teaches memory storage device of claim 15, wherein the instructions further enable the processor to:
initiate a second exchange of the configuration data with a second GAS message between the AP to a second STA connected to the AP (the mobile detects a need for the UE to access the WLAN. Furthermore, the UE creates an ARC (Association Reason Code) based on the detected need, and sends the ARC to a WLAN node of the WLAN, such that the UE is thereby enabled to connect to the WLAN in accordance with the ARC since the old files need to update) ;
in response to determining that the exchange was unsuccessful, terminate a second connection between the AP and the second STA (step No in figure 5), 
20.    The memory storage device of claim 15, wherein the instructions further enable the processor to, before responding to the triggering network condition:
.
Allowable Subject Matter
Claims 4, 5, 11, 12, 18, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claims 4, 5, 11, 12, 18, 19, the prior arts fails to teach further comprising, in response to determining that the parameter file is too large for transmission via a single Generic Advertisement Service (GAS) message as the at least one 802.11 message and that the connection between the AP and the STA is encrypted: splitting the parameter file into multiple payloads; transmitting each payload of the multiple payloads in a corresponding GAS message that includes an exchange ID that uniquely identifies a given payload of the multiple payloads OR in response to determining that the parameter file is too large for transmission via a single GAS message as the at least one 802.11 message: splitting the parameter file into multiple payloads; and transmitting each payload of the multiple payloads in a corresponding GAS message that indicates a comeback response format.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANH CONG LE whose telephone number is (571)272-7868.  The examiner can normally be reached on 5:30-16:30, T-F.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	March 4, 2021
	/DANH C LE/           Primary Examiner, Art Unit 2642